ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_01_EN.txt. 284




                DECLARATION OF JUDGE KOROMA



   The Court has found Uganda in violation of a wide range of legal instruments
to which it is a party — Rejection of claim of self-defence — Article 3 (g) of the
Definition of Aggression of 1974 (XXIX) — Non-attributability of attacks by
rebel groups reaffirms the Court’s earlier jurisprudence and is consistent with
Article 51 of the Charter — Customary law character of General Assembly
resolution 1803 (XVII) of 14 December 1962 — Article 21 of the African
Charter on Human and Peoples’ Rights of 1981 — Findings of the Court are in
general accordance with determinations made by the Security Council in its
resolutions on this dispute — Principle of pacta sunt servanda.


  1. The circumstances and consequences of this case involving the loss
of between three and four million human lives and other suffering have
made it one of the most tragic and compelling to come before this Court.

   2. Uganda stands accused by the Democratic Republic of the Congo
(DRC) of an act of aggression within the meaning of Article I of the
Definition of Aggression set out in General Assembly resolution 3314
(XXIX) of 14 December 1974, and in contravention of Article 2, para-
graph 4, of the United Nations Charter. Uganda is further accused of
committing repeated violations of the Geneva Conventions of 1949 and
their Additional Protocols of 1977 in flagrant disregard of the elementary
rules of international humanitarian law and of committing massive viola-
tion of human rights in the conflict zones in breach of international
human rights law.
   3. The Court has found that the Republic of Uganda :
— by engaging in military activities against the DRC and by actively
  extending military, logistic, economic and financial support to irregu-
  lar forces having operated on the territory of the Congo, violated the
  principle of non-use of force in international relations and the prin-
  ciple of non-intervention ;

— by the conduct of its armed forces, which committed acts of killing,
  torture and other forms of inhumane treatment of the Congolese
  civilian population, destroyed villages and civilian buildings, failed to
  distinguish between civilian and military targets and to protect the
  civilian population in fighting with other combatants, trained child
  soldiers, incited ethnic conflict and failed to take measures to put an
  end to such conflict, as well as by its failure to take measures to
  respect and ensure respect for human rights and international humani-

120

285                  ARMED ACTIVITIES (DECL. KOROMA)


      tarian law in the Congo, violated its obligations under international
      human rights law and international humanitarian law ; and



— by acts of looting, plundering and exploitation of Congolese natural
  resources committed by members of Ugandan armed forces in the
  territory of the DRC, and by its failure to comply with its obligations
  as an occupying Power in Ituri District to prevent acts of looting,
  plundering and exploitation of Congolese natural resources, violated
  obligations owed to the DRC under international law.



   4. These violations found by the Court are very serious breaches of
international law and are compounded by the gravity of this case and the
human tragedy underlying it. In effect, the Court’s findings confirm that
Uganda has been in violation of its obligations under the following inter-
national legal instruments : Article 2, paragraph 4 , of the United Nations
Charter, prohibiting the use of force by States in their international rela-
tions ; the Charter of the Organization of African Unity (OAU), which
obliges all States to respect the sovereignty and territorial integrity of one
another, to resolve disputes between them by peaceful means, and to
refrain from interfering in each other’s internal affairs ; the Regulations
respecting the Laws and Customs of War on Land annexed to the Fourth
Hague Convention of 18 October 1907 ; the Fourth Geneva Convention
relative to the Protection of Civilian Persons in Time of War of 12 August
1949 ; Protocol I Additional to the Geneva Conventions of 12 August
1949 ; the International Covenant on Civil and Political Rights of
19 December 1966 ; the African Charter on Human and Peoples’ Rights
of 27 June 1981 ; the Convention on the Rights of the Child of 20 Novem-
ber 1989 ; and the Optional Protocol to the Convention on the Rights of
the Child on the Involvement of Children in Armed Conflict, all of which
are binding on Uganda.


  5. More specifically, the Court found that acts committed by the
Uganda Peoples’ Defence Forces (UPDF) itself and by officers and
soldiers in it were in clear violation of the provisions of international
humanitarian law and human rights instruments to which both Uganda
and the Congo are parties, as well as of international customary law, in
particular :

— the Hague Regulations, Articles 25, 27, 28, 43, 46 and 47, with regard
  to the obligations of an occupying Power ;
— the Fourth Geneva Convention, Articles 27, 32 and 53, also with
  regard to the obligations of an occupying Power ;

121

286                  ARMED ACTIVITIES (DECL. KOROMA)


— the International Covenant on Civil and Political Rights, Articles 6,
  paragraph 1, and 7 ;
— the First Protocol Additional to the Geneva Conventions of 12 August
  1949, Articles 48, 51, 52, 57, 58 and 75, paragraphs 1 and 2 ;

— the African Charter on Human and Peoples’ Rights, Articles 4 and 5 ;

— the Convention on the Rights of the Child, Article 38, paragraphs 2
  and 3 ;
— the Optional Protocol to the Convention on the Rights of the Child,
  Articles 1, 2, 3, paragraph 3, 4, 5 and 6.

In a nutshell, Uganda has been found responsible for illegal use of force,
violation of sovereignty and territorial integrity, military intervention,
violation of human rights and international humanitarian law, looting,
plunder and exploitation of the Congo’s natural resources, causing injury
to the Congo as well as to Congolese citizens. Thus Uganda has been
found in breach of a wide range of legal instruments to which it is a party
and, according to the evidence before the Court, the violations gave rise
to the most egregious of consequences. The non-fulfilment of obligations
by a State entails international responsibility.

   6. Not only are the international Conventions violated by Uganda
binding on it, but they are intended to uphold the rule of law between
neighbouring States and constitute the foundation on which the existing
international legal order is constructed. They oblige States to conduct
their relations in accordance with civilized behaviour and modern
values — to refrain from the use of military force, to respect territorial
integrity, to solve international disputes by peaceful means, and to respect
human rights, human dignity, and international humanitarian law. Under
the international humanitarian law and international human rights instru-
ments mentioned above, Uganda was obliged to refrain from carrying
out attacks against civilians, to ensure humane treatment of them and
even of combatants caught up in military conflict, and to respect the most
basic of their rights, the right to life. In this regard, Article 1 of the
Fourth Geneva Convention stipulates that : “The High Contracting
Parties undertake to respect and to ensure respect for the present Con-
vention in all circumstances.” (Emphasis added.) Article 2 of the Conven-
tion provides that :


        “In addition to the provisions which shall be implemented in
      peace-time, the present Convention shall apply to all cases of declared
      war or of any other armed conflict which may arise between two or
      more of the High Contracting Parties, even if the state of war is not
      recognized by one of them.” (Emphasis added.)


122

287                   ARMED ACTIVITIES (DECL. KOROMA)


Article 27 states :
        “Protected persons are entitled, in all circumstances, to respect for
      their persons, their honour, their family rights . . . They shall at all
      times be humanely treated, and shall be protected . . . against all acts
      of violence . . .
        Women shall be especially protected against any attack on their
      honour, in particular against rape . . . or any form of indecent
      assault.”
According to Article 51 of Additional Protocol I to the 1949 Geneva
Conventions :
         “1. The civilian population and individual civilians shall enjoy
      general protection against dangers arising from military opera-
      tions . . .
         2. The civilian population as such, as well as individual civilians,
      shall not be the object of attack. Acts or threats of violence the pri-
      mary purpose of which is to spread terror among the civilian popu-
      lation are prohibited.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         4. Indiscriminate attacks [against civilians] are prohibited . . .”

In other words, in the course of a military conflict, civilians should be
spared unnecessary violence, including massacres and other atrocities
such as those allegedly perpetrated by the UPDF. Furthermore, accord-
ing to Article 3 of the 1989 Convention on the Rights of the Child, to
which Uganda is also a party, in all actions concerning children, the pri-
mary consideration must be the best interests of the child. Article 19 pro-
vides that States parties agree to take all appropriate measures to protect
the child from all forms of physical and mental violence, while Article 38
of the Convention provides that States parties undertake to respect and
to ensure respect for the rules of international humanitarian law appli-
cable to them in armed conflicts which are relevant to the child. States
parties to the Convention must take all feasible measures to ensure that
persons who have not attained the age of 15 years do not take part in
direct hostilities. Yet, according to the evidence before the Court, these
obligations were wantonly flouted during the UPDF’s military campaign
in the Congo, as children were recruited as child soldiers to take part in
the fighting.

   7. The Court thus reached the justifiable conclusion that Uganda
repeatedly and egregiously transgressed both the jus ad bellum and jus in
bello, illegally used force and violated the rules of international humani-
tarian law.
   8. Crucially and for very cogent reasons, the Court has rejected, under
both Article 51 of the United Nations Charter and customary interna-
tional law, Uganda’s contention that it acted in self-defence in using mili-

123

288                 ARMED ACTIVITIES (DECL. KOROMA)


tary force in the Congo. Uganda argued, inter alia, that the Congo was
responsible for the armed attacks by various rebel groups and was there-
fore guilty of aggression under the conditions set forth in the Definition
of Aggression of 1974 (XXIX) in Article 3, paragraph (g), which pro-
vides that :

        “Any of the following acts, regardless of a declaration of war,
      shall, subject to and in accordance with the provisions of article 2,
      qualify as an act of aggression :
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      (g) The sending by or on behalf of a State of armed bands, groups,
            irregulars or mercenaries, which carry out acts of armed force
            against another State of such gravity as to amount to the acts
            listed above, or its substantial involvement therein.”


The Court rejected the contention, observing that : Uganda never claimed
that it had been the victim of an armed attack by the armed forces of the
DRC ; the “armed attacks” to which reference was made came rather
from the ADF ; there was no satisfactory proof of the involvement in
these attacks, direct or indirect, of the Government of the DRC ; and the
attacks did not emanate from armed bands or irregulars sent by the
DRC, or on behalf of the DRC, within the meaning of Article 3 (g) of
General Assembly resolution 3314 (XXIX) of 1974 on the Definition of
Aggression. The Court concluded that, on the basis of the evidence
before it, even if the series of deplorable attacks could be regarded
as cumulative in character, they still remained non-attributable to the
DRC.
   9. This finding is also consistent with the jurisprudence of the Court.
In the case concerning Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), the Court stressed
the need to recognize a distinction between cases of armed attack and
“other less grave forms” of the use of force (Merits, Judgment, I.C.J.
Reports 1986, p. 101, para. 191). This distinction was reaffirmed by the
Court in 2003 in the case concerning Oil Platforms (Islamic Republic of
Iran v. United States of America). According to the Court, it is necessary
to distinguish between a State’s massive support for armed groups,
including deliberately allowing them access to its territory, and a State’s
enabling groups of this type to act against another State. Only the first
hypothesis could be characterized as an “armed attack” within the mean-
ing of Article 51 of the Charter, thus justifying a unilateral response.
Although the second would engage the international responsibility of the
State concerned, it constitutes no more than a “breach of the peace”,
enabling the Security Council to take action pursuant to Chapter VII
of the Charter, without, however, creating an entitlement to unilateral
response based on self-defence. In other words, if a State is powerless

124

289                  ARMED ACTIVITIES (DECL. KOROMA)


to put an end to the armed activities of rebel groups despite the fact that it
opposes them, that is not tantamount to use of armed force by that State,
but a threat to the peace which calls for action by the Security Council.
In my opinion, this interpretation is consistent with Article 51 of the
Charter and represents the existing law.

   10. However, according to the Declaration on Principles of Interna-
tional Law concerning Friendly Relations and Co-operation among States
in accordance with the Charter of the United Nations (General Assembly
resolution 2625 (XXV)) :
      “no State shall organize, assist, foment, finance, incite or tolerate
      subversive, terrorist or armed activities directed towards the violent
      overthrow of the régime of another State, or interfere in civil strife in
      another State”.

Uganda, in the course of the proceedings, acknowledged that it had sup-
ported one of the Congolese rebel movements, explaining, inter alia, that
it gave “just enough” military support to the movement to help Uganda
achieve its objectives of driving out Sudanese and Chadian forces from
the Congo and of taking over the airfields between Gbadolite and the
Ugandan border and that its support was not directed at the overthrow
of the President of the Congo. The Court notes that even if Uganda’s
activities were in support of its perceived security needs, it necessarily still
violated the principles of international law.

   11. Another issue that was pleaded before the Court relates to perma-
nent sovereignty over natural resources. The Court’s acknowledgment of
the customary law character of General Assembly resolution 1803 (XVII)
of 14 December 1962, on permanent sovereignty over natural resources,
is not without significance, for, although the Court has decided that it is
the Hague Regulations of 1907 as well as the Fourth Geneva Convention
of 1949 which lay down the rules according to which Uganda’s conduct
must be judged, resolution 1803 (XVII), it should be recalled, confirmed
the “right of peoples and nations to permanent sovereignty over their
natural wealth and resources”. It makes clear that such resources should
be exploited “in the interest of . . . the well-being of the people of the
State concerned”. These rights and interests remain in effect at all times,
including during armed conflict and during occupation. The Security
Council in resolution 1291 (2000) reaffirmed the sovereignty of the DRC
over its natural resources, and noted with concern reports of the illegal
exploitation of the country’s assets and the potential consequences of
these actions on the security conditions and continuation of hostilities.
Accordingly, in my view, the exploitation of the natural resources of a
State by the forces of occupation contravenes the principle of permanent
sovereignty over natural resources, as well as the Hague Regulations of
1907 and the Fourth Geneva Convention of 1949. Moreover, both the

125

290                  ARMED ACTIVITIES (DECL. KOROMA)


DRC and Uganda are parties to the African Charter on Human and
Peoples’ Rights of 1981, which stipulates that :



        “All peoples shall freely dispose of their wealth and natural
      resources. This right shall be exercised in the exclusive interest of the
      people. In no case shall a people be deprived of it.” (Art. 21, para. 1 ;
      emphasis added.)

   12. It is noteworthy that the findings of the Court, a judicial organ, are
in the main in tandem with determinations made earlier by the Security
Council in its resolutions on this dispute. In its resolution 1234 (1999) the
Council implicitly considered the Congo, not Uganda, to be in a situation
of self-defence. In that resolution, the Council not only recalled the inher-
ent right of individual or collective self-defence under Article 51 of the
United Nations Charter, but also deplored the continuing fighting and
the presence of forces of foreign States in the DRC in a manner incon-
sistent with the principles of the United Nations Charter, and called upon
those States to bring to an end the presence of uninvited forces. In its
resolution 1291 (2000) the Council called for the orderly withdrawal of
all foreign forces from the Congo in accordance with the Lusaka Cease-
fire Agreement (1999). The Council also called on all parties to the con-
flict in the DRC to protect human rights and respect international
humanitarian law and the Convention on the Prevention and Punishment
of the Crime of Genocide of 1948. Acting under Chapter VII of the Char-
ter the Council, in resolution 1304 (2000), confirmed that Uganda and
Rwanda had violated the sovereignty and territorial integrity of the DRC
and demanded that they withdraw all their forces from the DRC without
further delay, and called on all parties to the conflict to protect human
rights and respect international humanitarian law.



  13. On the other hand, the Court has found the DRC to have been in
breach of its obligations to Uganda under the Vienna Convention on
Diplomatic Relations of 1961 because of its maltreatment of Ugandan
diplomats and other individuals. In other words, the Congo, even when
acting in self-defence,


      “is not relieved from fulfilling its obligations :
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      (b) To respect the inviolability of diplomatic or consular agents,
           premises, archives and documents.” (Responsibility of States
           for Internationally Wrongful Acts, United Nations, Official
           Records of the General Assembly, Fifty-sixth Session, Supple-

126

291                 ARMED ACTIVITIES (DECL. KOROMA)


          ment No. 10, United Nations doc. A/56/10 (2001), Draft Art. 50,
          para. 2 (b) and Commentary.)
Thus the findings of the Court have been carefully considered and
reasoned. Had Uganda respected its obligations under the United Nations
Charter not to resort to force in its disputes — political or otherwise —
with the DRC, its obligations under the OAU Charter to settle its dis-
putes by peaceful means, its obligations under international human rights
instruments and international humanitarian law to respect the human
rights and dignity of Congolese citizens and not to treat the civilian
population inhumanely during its military incursion, and had the UPDF
respected its obligation not to exploit the natural wealth and resources of
the territory under occupation, the ensuing human tragedy could have
been prevented or at least not aggravated.


  14. If Uganda, above all, had respected the fundamental and custom-
ary law principle of pacta sunt servanda — requiring a State to comply
with its obligations under a treaty — the tragedy so vividly put before the
Court would not, at least, have been compounded. Observance of treaty
obligations is not only moral, but serves an important role in maintaining
peace and security between neighbouring States and in preventing mili-
tary conflicts between them. Respect for this Judgment should contribute
to putting an end to this tragedy.

  15. It is, inter alia, against this background that I have voted in favour
of the Judgment.

                                          (Signed) Abdul G. KOROMA.




127

